DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 7-10, 13-15, & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the low-resolution to-be-processed picture” (claim 3, lines 3 & 8; claim 6, lines 2-3, 5, & 8; claim 13, lines 3-4 & 10; claim 15, lines 3-4 & 6; claim 20, lines 3-4 & 6), “the high-resolution to-be-processed picture” (claim 3, lines 4 & 7; claim 4, lines 1-2; claim 6, lines 1-2, 4, & 7; claim 13, lines 5-6, 9, & 11; claim 15, lines 2 & 4-5; claim 20, 
The term “edge low-definition region” (claim 7, line 4; claim 8, line 3; claim 9, line 5; claim 17, line 3; claim 18, line 4) is unclear as to whether it defines an edge region of the recited “low-definition to-be-processed picture” or a distinct low-definition region characterized by an edge. It is thus also unclear to what image regions the associated recitation such as “subjected to a compression process” (claim 7, line 5) and “performing an enlargement process” (claim 8, line 3; claim 17, line 3) are applicable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 20170308988, cited in 8/1/20 Information Disclosure Statement).
Claim 1: A picture processing method, comprises:
an integrated circuit chip IC (Li paragraph 0038 and Figure 5, accelerator 180) receiving a to-be-processed picture sent by a graphics processor GPU (Li paragraph 0038 and Figure 5, GPU 120);
the IC pre-processing the to-be-processed picture (Li paragraph 0038, GPU 120 first performs content rendering);
the IC performing counter-distortion process on the pre-processed picture (Li paragraph 0038, accelerator 180 performs processes such as lens distortion correction); and
the IC outputting the picture which is subjected to the counter-distortion process for display (Li paragraph 0040 and Figure 5, display 160).
Claim 11: A picture processing device, the device being disposed in an IC, the device comprising:
an image receiving module (Li paragraph 0038 and Figure 5, accelerator 180), configured to receive a to-be-processed picture sent by a graphics processor GPU (Li paragraph 0038 and Figure 5, GPU 120); and
a pre-processing module, configured to pre-process the to-be-processed picture (Li paragraph 0038, GPU 120 first performs content rendering);
a counter-distortion module, configured to perform counter-distortion process on the pre-processed picture (Li paragraph 0038, accelerator 180 performs processes such as lens distortion correction); and
an output module, configured to output a picture processed by the counter-distortion module for display (Li paragraph 0040 and Figure 5, display 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Ohba (US 6362827).
With respect to claim 2, Li discloses the invention of claim 1 (see above).
Li does not expressly disclose the recited processing of high-definition and low-definition images.
Ohba discloses an arrangement for processing high-definition and low-resolution images in tandem.
Li and Ohba are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the high-resolution and low-resolution image processing of Ohba to the Li image processing arrangement.

Therefore, it would have been obvious to combine Li with Ohba to obtain the invention as specified in claim 2.
Claim 2: The method according to claim 1 (see above), wherein the IC receiving a to-be-processed picture sent by a graphics processor GPU (Li paragraph 0038 and Figure 5, GPU 12 and accelerator 180), comprising:
the IC receiving a high-definition to-be-processed picture sent by the GPU and its data address (Ohba column 8, lines 1-19 and Figure 7, high-resolution image data and data addresses), and storing the high-definition to-be-processed picture and its data address (Ohba column 8, lines 1-9 and Figure 7, CRTC buffer read using addresses); and
the IC receiving a low-definition to-be-processed picture sent by the GPU (Ohba column 8, lines 10-19 and Figure 7, processing of image portions of different resolutions (i.e. higher and lower definition)).
Applying these teachings to claim 12 as they are applied to claim 2 above:
Claim 12: The device of claim 11 (see above), wherein the image receiving module is configured to receive a high-definition to-be-processed picture sent by the GPU and its data address (Li paragraph 0038 and Figure 5, GPU 12 and accelerator 180), and storing the high-definition to-be-processed picture and its data address (Ohba column 8, lines 1-9 and Figure 7, CRTC buffer read using addresses); and
receive a low-definition to-be-processed picture sent by the GPU (Ohba column 8, lines 10-19 and Figure 7, processing of image portions of different resolutions (i.e. higher and lower definition)).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10, 13-15, & 17-20, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3, 13, 16, & 19 (and dependent claims 4-6, 14-15, & 20), insofar as claims 3-6, 13-15, & 19  are understood, the art of record does not teach or suggest the recited arrangement of performing an enlargement process on a low-resolution picture, performing low-definition processing on a portion of a high-resolution image region, and merging the 
With respect to claim 7, insofar as it is understood, the art of record does not teach or suggest the recited processing of a high-definition image region and an edge low-definition region subjected to a compression process in conjunction with the recited processing and pre-processing arrangement.
With respect to claims 8 & 17, insofar as they are understood, the art of record does not teach or suggest the recited enlargement of an edge low-definition region in conjunction with the recited processing and pre-processing arrangement. 
With respect to claims 9 & 18 (and dependent claim 10), insofar as they are understood, the art of record does not teach or suggest the recited vertical down sampling of a designated region corresponding to an edge low-definition region according to a preset index in conjunction with the recited processing and pre-processing arrangement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Demetrescu, Kameyama, Goshen, Navulur, and Wang disclose examples of processing low-resolution and high-resolution images.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663